DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/22 has been entered.

Response to Arguments
Applicant's arguments filed 09/13/22 have been fully considered but they are not persuasive. 
On pages 10-13 regarding drawing objections and 112 rejections Applicant argues amendments overcome the rejections and objections of record.
The Examiner respectfully agrees and withdraws drawing objections and 112 rejections.
On pages 14-15 Applicant argues neither Grundeman nor Edelman teach the amended subject matter of claim 1, since Grundeman doesn’t teach a weighting structure, and Edelman’s weighting structure is not in the form required by the claim.
The Examiner respectfully disagrees, noting Edelman does teach a weighting structure in the form of a metal wire, extending through a major surface of the leaflet. See Figure 16 and [0133] “each leaflet…includes a plurality of fibers 100 at least partially embedded in a polymer 102”; [0022] “the fibers include…NiTi wire”. This was noted in the previous rejection as well.
On pages 15-16 Applicant argues the other prior art used in the case likewise doesn’t teach the amended subject matter of the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 7-8, 12, 16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grundeman et al. (US 20170065408 A1) hereinafter known as Grundeman in view of Edelman et al. (US 20150182332 A1) hereinafter known as Edelman.
Regarding claim 1 Grundeman discloses a replacement heart valve (Figure 9c) comprising:
an expandable stent ([0106]); 
a valve assembly (Figure 9c; abstract) sutured to the stent (Figure 9c item 31 shows sutures) comprising a prosthetic leaflet (Figure 9c shows three leaflets),
wherein the leaflet includes a woven ([0105]) polymer fabric ([0025] yarn having polymeric filaments) coated on at least one major surface ([0105] coating) with an additional film layer to form a coated fabric ([0105] permeability of the woven textile is decreased by applying a coating); and 
wherein the leaflet has a thickness between 5-500 microns ([0025] thickness is 40-150 microns),
but is silent with regards to whether the coating is polymeric, 
and there being a weighting structure attached to the leaflet which doesn’t attach to another structure of the valve.
However, regarding claim 1, Edelman teaches a weighting structure (e.g. a wire or “suture” or fiber) attached to the free edge or a middle portion of a major surface of the leaflet which does not attach the leaflet to another structure of the valve (Figure 16; [0133] the fibers are simply embedded in the leaflet polymer at a middle/central part), wherein the weighting structure is a metallic wire ([0022] NiTi fiber) attached to the major surface of a polymer layer ([0133]),
and wherein a surface coating on a leaflet is polymeric ([0016]).
Grundeman and Edelman are involved in the same field of endeavor, namely heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve of Grundeman so that it included fibers/wires/sutures/weighting structures lying within the leaflet such as is taught by Edelman in order to provide a reinforcement method for the leaflet, thereby increasing strength and durability, thus increasing the life of the leaflet. Further, having the coating be polymer as is taught by Edelman amounts to nothing more than a material choice which can be optimized by the person of ordinary skill: it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). 
Further, as regards the wire/suture line being attached to a major surface of the woven polymer fabric or coated fabric of the Grundeman Edelman Combination, the person of ordinary skill would understand there are only a few alternative locations to place the wires of Edelman within the leaflet of Grundeman: weaving the wires through the weave of the fabric, placing the wires on top of the weave and under the coating, placing the wires within the coating, or laying the fibers on top of the coating. Each and every one of these alternative locations/configurations of the weighting structure is considered to be obvious to one of ordinary skill, since when there are a finite number of identifiable, predictable solutions with a reasonable expectation of success, it is obvious to try any of the solutions (MPEP 2143(I)(E)).
Regarding claim 3 the Grundeman Edelman Combination teaches the heart valve of claim 1 substantially as is claimed,
wherein Grundeman further discloses the valve is configured to replace/repair a native aortic valve ([0002], [0117]).
Regarding claim 7 the Grundeman Edelman Combination teaches the heart valve of claim 1 substantially as is claimed,
wherein Grundeman further discloses a cuff disposed on an abluminal surface (Figure 9d item 200 is present on the stent’s abluminal surface).
Regarding claim 8 the Grundeman Edelman Combination teaches the heart valve of claim 7 substantially as is claimed,
wherein Grundeman further discloses the cuff is configured to reduce paravalvular leaks around the abluminal surface of the stent (the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Grundeman discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus. Notably, a UHMPE textile on the abluminal surface of the valve is understood to be capable of reducing leaks therearound. See for example [0100] it is utilized to suture the valve to the aorta opening, thus reducing leaks).
Regarding claim 12 the Grundeman Edelman Combination teaches the heart valve of claim 1 substantially as is claimed,
wherein Edeman further teaches the wires are discontinuous (Figures 16-17 show multiple wires which are not connected).
Regarding claim 15 the Grundeman Edelman Combination teaches the heart valve of claim 1 substantially as is claimed,
wherein Grundeman further discloses the additional polymer film layer, when compared to the woven polymer fabric, changes the leaflet strength compared to an uncoated leaflet (this is believed to be inherent, since the addition of any coating material would change the strength).
Regarding claim 16 the Grundeman Edelman Combination teaches the heart valve of claim 1 substantially as is claimed,
wherein Edelman further teaches the weighting structure is a wire positioned between a major surface of the woven polymer fabric and the additional polymer layer (see the explanation in the rejection to claim 1 above.).
Regarding claim 18 see the rejection to claim 12 above.
Regarding claim 20 the Grundeman Edelman Combination teaches the heart valve of claim 1 substantially as is claimed,
wherein Grundeman further discloses the weighting structure is a discontinuous suture line attached to the coated fabric (see the explanation/rejection to claims 1 and 12 above; the lines are considered discontinuous from one another. Alternatively, having the lines be discontinuous from one another would have been obvious at the time the invention was filed since it has been held by the courts making an integral structure separable (e.g. in a plurality of pieces), if so is desired, would require only ordinary skill. In re  Dulberg, 129 USPQ 348, 349 (CCPA 1961).).

Claims 13 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grundeman and Edelman as is applied above, further in view of Justino (US 20050137682 A1).
Regarding claim 13 the Grundeman Edelman Combination teaches the heart valve of claim 1 substantially as is claimed,
but is silent with regards to the leaflet including a pleat.
However, regarding claim 13 Justino teaches that a heart valve leaflet includes at least one pleat ([0106]). Grundeman and Justino are involved in the same field of endeavor, namely heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the leaflet of Grundeman and include a pleat such as is taught by Justino in order to ensure the leaflet and surrounding support structure don’t stick together when the leaflets open/close, thereby ensuring the leaflet can close at the appropriate time.
Regarding claim 22 the Grundeman Edelman Combination teaches the heart valve of claim 1 substantially as is claimed,
but is silent with regards to the coated fabric including a drug or active ingredient.
However, regarding claim 22 Justino teaches that active pharmaceutical ingredients can be included within prosthetic valves ([0105]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve of the Grundeman Edelman Combination so that the heart valve includes an active ingredient such as is taught by Justino in order to provide therapeutic benefits common for these elements, which are well-known and widely researched and used within heart valves. 

Claims 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grundeman and Edelman as is applied above, further  in view of McCarthy et al. (US 20190351099 A1) hereinafter known as McCarthy.
Regarding claim 14 the Grundeman Edelman Combination teaches the heart valve of claim 1 substantially as is claimed,
but is silent with regards to the additional polymer film layer including  a plurality of laminated layers.
However, regarding claim 14 McCarthy teaches that more than one layer of coating can be added to a leaflet ([0019] textile fabric layer with a polymer coating material; secondary coating process can be additionally used). Grundeman and McCarthy are involved in the same field of endeavor, namely heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve of Grundeman by including more than one coating layer in order to further modify the permeability of the fabric according to specifications desired by the implanting physician and/or incorporate therapeutic agents into one of the layers as is needed.
Regarding claim 21 the Grundeman Edelman Combination teaches the heart valve of claim 1 substantially as is claimed,
but is silent with regards to the material of the additional polymer film layer.
However, regarding claim 21 McCarthy teaches wherein additional polymer film layers coated on woven leaflets includes PTFE ([0018]). Grundeman and McCarthy are involved in the same field of endeavor, namely heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the coating material of Grundeman so that it was  PTFE as is taught by McCarthy since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603. The examiner can normally be reached M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        09/20/22